DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 06/30/2022. The 35 U.S.C. 112b rejection, drawings objection, and abstract objection has been withdrawn. Claims 1-20 remain pending for consideration on the merits. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 was filed after the mailing date of the Non-Final Rejection on 03/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
				        Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“a base station” must be shown or the feature canceled from the claims 1 and 18.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, 2, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1) and in further view of Lu et al (US 20150146380 A1).
Regarding claim 1, Bhatti teaches an apparatus of a base station (assembly 20 for cooling an electronic device, abstract) with a housing (housing 24), comprising: the housing including a base (floor 34), outer walls (sidewalls 38), and a plurality of fins (fins 50); wherein the base (floor 34) comprises at least one surface (surface of base 34, figure 1) corresponding to a structure (as annotated below on figure 1) in which the operating unit (electronic device 22) is disposed, wherein a refrigerant (refrigerant 54) is filled in a space (above floor 34, as shown on figure 1) formed by the outer walls (as shown on figure 1).
Bhatti teaches the invention as described above but fail to teach a housing including, a fin cover; and an operating unit wherein the fin cover comprises a flat surface connected to the plurality of fins, wherein the outer walls comprise a first outer wall and a second outer wall connecting between the fin cover and the base.
However, Reyzin teaches a housing (housing 26) including, a fin cover (top wall 32, as shown on figure 2); and an operating unit (electronic device 20) wherein the fin cover comprises a flat surface (top wall 32 has a flat surface, figure 2) connected to the plurality of fins (plurality of fins 40), wherein the outer walls (outer wall 28) comprise a first outer wall and a second outer wall (as annotated below on figure 2) connecting between the fin cover (top wall 32) and the base (bottom wall 30).

    PNG
    media_image1.png
    354
    707
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the teachings of Bhatti to include a housing including, a base, a fin cover; and an operating unit wherein the fin cover comprises a flat surface connected to the plurality of fins, wherein the outer walls comprise a first outer wall and a second outer wall connecting between the fin cover and the base in view of the teachings of Reyzin to remove heat from an electronic device regardless of the orientation of the heat exchanger assembly, a  plurality of side fins are disposed on the outer wall of the housing for cooling, and a plurality of top fins extend radially and are disposed on top of the housing that are necessary for cooling of the electronic device
The combined teachings teach the invention as described above but fail to teach the fin cover and the base and wherein a height of the outer wall is lower than a height of the second outer wall being disposed closer to the operating unit than the first outer wall.
However, Lu teaches the fin cover (top cover 110) and the base (bottom case 120) and wherein a height of the outer wall (as annotated below on figure 2) is lower than a height of the second outer wall (second outer wall height is lower than first outer wall height, as annotated below on figure 2) being disposed closer to the operating unit than the first outer wall (second outer wall height is closer to electronic components 160 than first outer wall, as annotated below on figure 2).

    PNG
    media_image2.png
    555
    595
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the combined teachings to include the fin cover and the base and wherein a height of the outer wall is lower than a height of the second outer wall being disposed closer to the operating unit than the first outer wall in view of the teachings of Lu to provide a larger area of height for the electronic component to fit in for cooler purposes within the fin cover and base.
Regarding claim 2 and 19, wherein the operating unit (electronic component 160 of Lu) is disposed on a part (against surface of second outer wall, as shown above on figure 2 of Lu) of the base being adjacent to the second wall (adjacent to bottom case 120, as shown above on figure 2 of Lu).
Regarding claim 18, the combined teachings teach a housing (housing 24 of Bhatti) of an apparatus in a base station (assembly 20 for cooling an electronic device, abstract of Bhatti), comprising: a base (floor 34 of Bhatti) comprising at least one surface (surface of base 34, figure 1 of Bhatti), including a fin cover (top wall 32, as shown on figure 2 of Reyzin), outer walls (outer walls 28 of Reyzin) comprising a first outer wall and a second outer wall (as annotated below on figure 2 of Reyzin) connected to between the fin cover (top wall 32 of Reyzin) and the base (bottom wall 30 of Reyzin); and a plurality of fins (plurality of fins 40 of Reyzin) connected to the fin cover (connected to top wall 32, as shown on figure 2 of Reyzin) wherein the fin cover comprises a flat surface (top wall 32 has a flat surface, figure 2 of Reyzin), wherein the at least one surface of the base (one surface of bottom wall 30) corresponds to a structure (boiler plate 22 of Reyzin) in which an operating unit is disposed (electronic device 20 has a structure such as boiler plate 22 which has electronic device 20 attached to, as shown on figure 2 of Reyzin); wherein a refrigerant (refrigerant 62 of Reyzin) is filled in a space (as shown on figure 2 of Reyzin) between the fin cover (top wall 32 of Reyzin) and the base (bottom wall 30 of Reyzin), wherein a height of the outer wall (as annotated below on figure 2 of Lu) is lower than a height of the second outer wall (second outer wall height is lower than first outer wall height, as annotated below on figure 2 of Lu) being disposed closer to the operating unit than the first outer wall (second outer wall height is closer to electronic components 160 than first outer wall, as annotated below on figure 2 of Lu).
Claim 3-7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1), Lu et al (US 20150146380 A1) and in further view of Doo et al (US 20110067841 A1).
Regarding claim 3 and 20, the combined teachings teach the invention as described above but fail to teach a plurality of bosses connected to the fin cover and the base. 
However, Doo teaches a plurality of bosses (chassis and heat sink pins fins, as shown on figure 4 of Doo) connected to the fin cover and the base (connected to 110 and 100, figure 4 of Doo). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus of the combined teachings to include a plurality of bosses connected to the fin cover and the base in view of the teachings of Doo to create uniform coolant channels when assembled and to evenly disperse the coolant among heat sink and chassis pin fins when heat transfer takes place.
Regarding claim 4, the combined teachings teach wherein each of the bosses has a groove having predetermined width and depth (pin fins 120 and 160 have predetermined depth and width grooves between them, see figure 4 of Doo).
Regarding claim 5, it is noted that claim 5 contains a product by process limitation as represented by the recitation “brazing”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).t
Regarding claim 6, the combined teachings teach wherein the bosses have a linear structure (160 and 120 are in linear form, see figure 4 of Doo).
Regarding claim 7, in view of indefiniteness, further comprising a heat conducting metal surrounding the bosses (cover 110 connected to chassis 100 may be made out of heat conducting material, page 2 paragraph 0025 of Doo. Examiner interprets this material to be made out of metal).
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1), Lu et al (US 20150146380 A1) and in further view of Pitwon et al (US 20170094832 A1).
Regarding claim 8, the combined teachings teach the invention as described above but fail to teach further comprising a separate space at an upper end of the housing
However, Pitwon teaches further comprising a separate space at an upper end of the housing (upper level of the front end 108 of the enclosure 106 used to dissipate heat once it rises, 0019 and as shown on figure 1 of Pitwon).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include a separate space at an upper end of the housing to show the airflow that passes through the upper portion of enclosure and to remove the heat that has collected on the upper portion of enclosure.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1), Lu et al (US 20150146380 A1) and in further view of Chen et al (US 20180192545 A1).
Regarding claim 9, wherein the at least one surface of the base has a shape corresponding to heights of parts included in the operating unit.
However, Chen teaches wherein the at least one surface (upper surface of base 202 where heat pipes 208 and horizontal heat pipe 210 is positioned, as shown on figure 2 of Chen) of the base (base 202 of Chen) has a shape (U-shape of heat pipes 210 of Chen) corresponding to heights of parts (heights of heat pipes 212 of Chen) included in the operating unit (heat dissipation apparatus 200 of Chen).
Additionally, Applicant has not disclosed that having a base that has a shape corresponding to heights of parts included in the operating unit does anything more than produce the predictable result of having different heights of parts in the base of the operating unit. Since it has been held that having a base that has a shape corresponding to heights of parts included in the operating unit has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify a base that has a shape corresponding to heights of parts included in the operating unit of Chang and meet the claimed limitations in order to provide the predictable results of having different heights of parts installed in the base.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1), Lu et al (US 20150146380 A1) and in further view of Sumida (US 20180006441 A1).
Regarding claim 10, the combined teachings teach the invention as described above but fail to teach wherein the base has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing.
However, Sumida teaches wherein the base (insulating layer 40 of Sumida) has at least one protrusion (fastening holes 43, as shown on figure 1 of Sumida) protruding toward the space (as shown on figure 1 of Sumida) to install a fastener (screws 51 of Sumida) configured to fix the operating unit to the housing (as shown on figure 1 of Sumida).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include base has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing in view of the teachings of Sumida to ensure the structural strength of the circuit assembly to the heat dissipation member and the components within the circuit is intact.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1), Lu et al (US 20150146380 A1) and in further view of Sumida (US 20180006441 A1) and Fleancu et al (US 20170077587 A1).
Regarding claim 11, the combined teachings teach the invention as described above but fail to teach wherein the fin cover has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing, and wherein the base has at least one hole in which the at least one protrusion is inserted.
However, Sumida teaches wherein the base (insulating layer 40 of Sumida) has at least one hole (holes 27a of Sumida) in which the at least one protrusion is inserted (fastening holes 43, as shown on figure 1 of Sumida).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the combined teachings to include wherein the base has at least one hole in which the at least one protrusion is inserted in view of the teachings of Sumida to use the base where the protrusions can be used to install fasteners for assembly.
The combined teachings teach the invention as described above but fail to teach wherein the fin cover has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing.
However, Fleancu teaches wherein the fin cover (component module 5 of Fleancu) has at least one protrusion (as shown on figure 3 and 4 of Fleancu) protruding toward the space to install a fastener (screw 7 of Fleancu) configured to fix the operating unit to the housing (as shown on figure 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include a fin cover has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing in view of the teachings of Fleancu to ensure the structural strength of the circuit assembly to the heat dissipation member and the components within the circuit is intact.
Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1), Lu et al (US 20150146380 A1) and in further view of Lin et al (US 20190174659 A1).
Regarding claim 12, the combined teachings teach the invention as described above but fail to teach wherein the housing further includes a partition configured to separate the space into a plurality of sections.
However, Lin teaches wherein the housing (circuit board assembly 100 of Lin) further includes a partition (shielding frame 120 of Lin) configured to separate the space into a plurality of sections (separated via bent section 122, as shown on figure 1b of Lin).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include wherein the housing further includes a partition configured to separate the space into a plurality of sections to protect the chip from overheating by utilizing the heat dissipating pad to disperse heat that the chip conducts.
Regarding claim 13, the combined teachings teach wherein the partition (shielding frame 120 of Lin) is formed by extending at least one protrusion (bent section 122 protrudes to meet S1, as shown on figure 2a of Lin) protruding toward the space (first surface S1 of Lin) from the base (plate 141 of Lin) to install a fastener (screws 150) configured to fix the operating unit to the housing (as shown on figure 1a and 1b of Lin).
Regarding claim 14, the combined teachings teach wherein a first section (inner section 120, as shown on figure 1b of Lin) and a second section (outside section 120, as shown on figure 1b of Lin) are defined by the partition (shielding frame 120 of Lin).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 20080110599 A1), Lu et al (US 20150146380 A1) and in further view of Matsumoto et al (US 20160093788 A1).
Regarding claim 15, the combined teachings teach the invention as described above but fail to teach wherein the fins are filled with a refrigerant.
However, Matsumoto teaches wherein the fins (heat dissipating fins 603 are used in coolers 610A and 610B, as shown on figure 10 of Matsumoto) are filled with a refrigerant (liquid-cooled cooler may be adopted which allows refrigerant to flow through the inside, 0091 of Matsumoto).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include wherein the fins are filled with a refrigerant in view of the teachings of Matsumoto to increase efficiency of cooling by allowing the refrigerant to flow inside of the fins.
Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1), Lu et al (US 20150146380 A1), Matsumoto et al (US 20160093788 A1) and in further view of Natali (US 20150144319 A1).
Regarding claim 16, the combined teachings teach the invention as described above but fail to teach wherein each of the fins as a fixing portion to be fixed to the fin cover, the fixing portion having a width larger than the width of other portions of the fins.
However, Natali teaches wherein each of the fins (fins 3 of Natali) as a fixing portion (see annotated figure 7 below of Natali) to be fixed to the fin cover (as shown on figure 7 of Natali), the fixing portion having a width larger than the width of other portions of the fins (see annotated figure 7 below).

    PNG
    media_image3.png
    448
    743
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include wherein each of the fins as a fixing portion to be fixed to the fin cover, the fixing portion having a width larger than the width of other portions of the fins to maximize surface area of heat exchange between the base and the fins.
Regarding claim 17, the combined teachings teach wherein the fins (fins 3 of Natali) are fixed to the fin cover (via connecting portion 7 to base 2, as shown on figure 2 of Natali) such that the fixing portions are bonded to the fin cover in the space (as shown on figure 7 of Natali).
Response to Arguments
Applicant's arguments filed on 06/30/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For clarity, Reyzin has been established in this rejection as a secondary reference that teaches a housing (housing 26) including, a fin cover (top wall 32, as shown on figure 2); and an operating unit (electronic device 20) wherein the fin cover comprises a flat surface (top wall 32 has a flat surface, figure 2) connected to the plurality of fins (plurality of fins 40), wherein the outer walls (outer wall 28) comprise a first outer wall and a second outer wall (as annotated below on figure 2) connecting between the fin cover (top wall 32) and the base (bottom wall 30). Reyzin has been relied upon for making it obvious to modify the apparatus of Bhatti to have several features as described above. MPEP 2123 states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned" Section 2123 goes on to state "A reference may be relied upon for all that it would have reasonable suggestion to one having ordinary skill in the art". Reyzin has been relied for making obvious a housing including, a fin cover; and an operating unit wherein the fin cover comprises a flat surface connected to the plurality of fins, wherein the outer walls comprise a first outer wall and a second outer wall connecting between the fin cover and the base. One of the ordinary skill in the art before the effective filing date would recognize that the apparatus of Bhatti can include a housing including, a fin cover; and an operating unit wherein the fin cover comprises a flat surface connected to the plurality of fins, wherein the outer walls comprise a first outer wall and a second outer wall connecting between the fin cover and the base to remove heat from an electronic device of the heat exchanger assembly, a plurality of side fins being disposed on the outer wall of the housing for cooling, and a plurality of top fins extend radially and are disposed on top of the housing that are necessary for cooling of the electronic device. Combining the apparatus of Bhatti with the housing of Reyzin would provide a housing that has the capability to remove heat from the electronic device. It has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill. Therefore, Applicant's arguments are not persuasive and the rejection is maintained. 
In response to Applicant’s argument on page 12 that “Ku has nothing to do with an apparatus of the base station, in contrast with the independent claims. As such, it is respectfully asserted that Ku is inapplicable to the base station as recited in the independent claims, either alone or as combined”, the examiner disagrees. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For clarity, Ku has been established in the rejection as a secondary reference to teach “wherein the outer walls have different heights (where fan dock 216 has different heights, as shown on figure 2c of Ku)”, and Ku is not being used to teach “an apparatus of a base station”. Furthermore, Bhatti has been established in this rejection as a primary reference that teaches “a base station (assembly 20 for cooling an electronic device, abstract) with a housing (housing 24)”. MPEP 2123 states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned" Section 2123 goes on to state "A reference may be relied upon for all that it would have reasonable suggestion to one having ordinary skill in the art". It has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
In response to Applicant’s argument on page 13 that “Chen fail to read on or suggest a second outer wall being disposed closer to the operating unit than the first outer wall, either alone or as combined”, the examiner disagrees. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For clarity, Chen has been established in the rejection as a secondary referenced to teach “wherein the at least one surface of the base has a shape corresponding to heights of parts included in the operating unit”, and Chen is not used to teach “a second outer wall being disposed closer to the operating unit than the first outer wall”. Furthermore, Lu has been established in this rejection as a secondary referenced to teach “second outer wall (second outer wall height is lower than first outer wall height, as annotated below on figure 2) being disposed closer to the operating unit than the first outer wall (second outer wall height is closer to electronic components 160 than first outer wall, as annotated below on figure 2)”. MPEP 2123 states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned" Section 2123 goes on to state "A reference may be relied upon for all that it would have reasonable suggestion to one having ordinary skill in the art". It has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
In response to the Applicant’s argument on page 13 that “Chen also fails to teach or suggest a housing of the base station”, and that “Chen fails to teach or suggest wherein the base comprises at least one surface corresponding to a structure in which the operating unit is disposed". For clarity, Chen has been established in the rejection as a secondary referenced to teach “wherein the at least one surface of the base has a shape corresponding to heights of parts included in the operating unit”, and Chen is not used to teach “a housing of the base station”, and “wherein the base comprises at least one surface corresponding to a structure in which the operating unit is disposed”. “Furthermore, Bhatti has been established in this rejection as a primary reference that teaches “a base station (assembly 20 for cooling an electronic device, abstract) with a housing (housing 24)”, and Reyzin has been established in this rejection as a secondary reference that teaches “wherein the at least one surface of the base (one surface of bottom wall 30) corresponds to a structure (boiler plate 22 of Reyzin) in which an operating unit is disposed (electronic device 20 has a structure such as boiler plate 22 which has electronic device 20 attached to, as shown on figure 2 of Reyzin)”. MPEP 2123 states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned" Section 2123 goes on to state "A reference may be relied upon for all that it would have reasonable suggestion to one having ordinary skill in the art". It has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763